Citation Nr: 0702177	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to May 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).


FINDING OF FACT

The veteran's medical records indicate continuity of 
symptomatology since 1982 and the veteran's current 
disability has been linked to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below grants service connection 
for a back disability.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records indicate treatment for 
back pain and spasms, and assessments such as low back 
strain, and facet dysfunction.  See, e.g., February 1982, May 
1983, May 1985, November 1986 (upper back strain), and 
December 1986 records.  The March 1990 medical evaluation 
board report also notes the veteran's history of recurrent 
low back pain with occasional "lock-ups".  

Although a February 1982 x-ray record and the 1990 Medical 
Evaluation Board examination record both report negative 
findings as to any spine disability, the veteran's post-
service medical records indicate continuous complaints of low 
back pain.  See, e.g., May 1992 VA treatment record, July 
1992 VA joints examination record (history of low back pain 
and an assessment of acute low back strain); June 1995 VA 
joints examination record (evidence of bulging L5-S1 disc), 
July 1997 treatment records, and May 1999 VA treatment 
record.  

The records indicate the veteran is currently diagnosed with 
chronic low back pain with left lower extremity radiculopathy 
L5-S1 disc protrusion and spasms.  A treating VA physician 
opined that "given that the veteran has documentation of her 
treatment in service, [the physician] has no reason to doubt 
that [the veteran's] current pain is related to a service-
connected problem."  See June 2004 VA treatment record.  
Although an August 2004 VA examiner opined that the veteran's 
current disability was not related to service, the 
examination record does not indicate that the examiner 
reviewed the claims file, to include the service medical 
records or the above opinion.  In light of the records 
indicating continuity of symptomatology since service and the 
June 2004 physician's opinion, the preponderance of the 
evidence is not against the veteran's claim; consequently, 
service connection is warranted.  


ORDER

Service connection for a back disability is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


